Case: 13-1002     Document: 20    Page: 1   Filed: 10/25/2012




          NOTE: This order is nonprecedential.

   Wlnfteb $tateg ~ourt of §ppeaIg
        for tbe jfeberaI ~frcuft

                BAYER CROPSCIENCE AG,
                    Plaintiff-Appellant,

                            v.
                DOW AGROSCIENCES LLC,
                   Defendant-Appellee.


                        2013-1002


   Appeal from the United States District Court for the
District of Delaware in case no. 10-CV-1045, Judge Renee
Marie Bumb.


                      ON MOTION


                        ORDER

    Bayer CropScience AG moves to reform the caption to
indicate that Dow Agrosciences LLC is an appellee.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 13-1002   Document: 20     Page: 2   Filed: 10/25/2012




BAYER CROPSCIENCE AG v. DOW AGROSCIENCES LLC             2


    The motion is granted. The revised official caption is
reflected above.

                                  FOR THE COURT



                                   /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk
s25